

115 S505 IS: Waterway LNG Parity Act of 2017
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 505IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Cassidy (for himself, Mr. Bennet, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for an energy equivalent of a gallon of
			 diesel in the case of liquefied natural gas for purposes of the Inland
			 Waterways Trust Fund financing rate.
	
 1.Short titleThis Act may be cited as the Waterway LNG Parity Act of 2017. 2.Liquefied natural gas equivalent for purposes of Inland Waterways Trust Fund financing rate (a)In generalSection 4042(b)(2)(A) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (A)The Inland Waterways Trust Fund financing rate is 29 cents per gallon (per energy equivalent of a gallon of diesel, in the case of liquefied natural gas)..
 (b)Energy equivalent of a gallon of dieselSection 4042(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (5)Energy equivalent of a gallon of diesel with respect to liquefied natural gasFor purposes of paragraph (2)(A), the term energy equivalent of a gallon of diesel means 6.06 pounds of liquefied natural gas..
 (c)Effective dateThe amendments made by this section shall apply to any sale or use of fuel during any calendar quarter beginning after the date of the enactment of this Act.